UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53


           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                           Submitted January 25, 2006
                            Decided January 26, 2006

                                      Before

                      Hon. RICHARD A. POSNER, Circuit Judge

                      Hon. DANIEL A. MANION, Circuit Judge

                      Hon. DIANE P. WOOD, Circuit Judge

No. 05-2768

UNITED STATES OF AMERICA,                      Appeal from the United States
    Plaintiff-Appellee,                        District Court for the Northern
                                               District of Indiana
      v.
                                               No. 03 CR 63
BRIAWN D. JACKSON,
    Defendant-Appellant.                       Theresa L. Springmann,
                                               Judge.

                                    ORDER

       Briawn Jackson raises two issues on appeal: (1) that an enhancement of his
offense level based on a finding of loss amount that was neither proven to a jury
beyond a reasonable doubt nor stipulated to by Jackson violates the ex post facto
and due process clauses of the Constitution, and (2) that an increase of his
mandatory minimum sentence based on a finding that he brandished a weapon that
was neither proven to a jury beyond a reasonable doubt nor stipulated to by Jackson
violates his Sixth Amendment right to a jury trial and the ex post facto and due
process clauses of the Constitution. Jackson concedes that both issues are
foreclosed by precedent – the first by United States v. Jamison, 416 F.3d 538 (7th
Cir. 2005), and the second by Harris v. United States, 536 U.S. 545 (2002); see also
United States v. Jones, 418 F.3d 726, 731-32 (7th Cir. 2005) – and brings his appeal
solely to preserve the issues for presentation to the Supreme Court. We agree that
Jackson’s arguments are foreclosed by precedent.
No. 05-2768       Page 2


              AFFIRMED.